DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/201256, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application fails to provide any support for claim 1. No drawings were filed with the prior-filed application, the single claim contains no subject matter, and the Specification is not a Specification - it appears to be photos of notes. As such, the effective filing date of the current Application is 13 July 2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Le’384 (US Pub No. 2013/0317384 – cited by Applicant) in view of Denison et al.’230 (US Pub No. 2014/0316230 – cited by Applicant) further in view of Simon’684 (WO 2014/150684 – cited by Applicant).
Regarding claim 1, Le’384 discloses a method for detecting bioelectrical signals and audio signals from a user, the method comprising: establishing bioelectrical contact between a first subregion of an ear region of the user and a first electroencephalogram (EEG) sensor of a biomonitoring headset (seen in Figure 2); and collecting, at the first EEG sensor, a first EEG signal dataset from the user during a first time period (page 1, section [0014], page 2, section [0017]).
Le’384 discloses all of the elements of the current invention, as discussed above, except for establishing bioelectrical contact between a second subregion of the ear region of the user and a first common mode sensor of a noise reduction subsystem of the biomonitoring headset, wherein the first subregion is proximal the second subregion, and wherein the first EEG sensor is proximal the common mode sensor, and collecting, at the first common mode sensor, a first common mode signal dataset contemporaneously with collecting the first EEG signal dataset during the first time period. Denison et al.’230 teaches that it is known in EEG signal analysis methods to establish bioelectrical contact between an ear region of a user and a first common mode sensor of a noise reduction subsystem of a biomonitoring headset (page 4, section [0054]), wherein a first EEG sensor is proximal to the common mode sensor, and to collect, at the first common mode sensor, a first common mode signal dataset contemporaneously with 
Le’384 in view of Denison et al.’230 discloses all of the elements of the current invention, as discussed above, except for the method comprising collecting, at a microphone of the biomonitoring neuroheadset, a first audio signal dataset from the user contemporaneously with collecting the first EEG signal dataset and the first common mode signal dataset during the first time period. Simon’684 teaches collecting, at a microphone of a biomonitoring neuroheadset, a first audio signal dataset from the user contemporaneously with collecting a first EEG signal dataset, wherein the audio signal dataset is used to automatically flag when the first EEG dataset starts and stops (page 2, section [0009], page 9, section [0045]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Le’384 in view of Denison et al.’230 to include collecting, at a microphone of the biomonitoring headset, audio signal data from the user contemporaneously with collecting the first EEG signal dataset (and inherently the first common mode signal dataset), as taught by Simon’684, since it would automatically flag when the first EEG signal dataset starts and stops being generated. It is noted that a conditioned audio signal dataset is inherently produced from processing the first audio signal dataset, and further that the audio signal dataset is processed in order to transmit the signal.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,291,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the US Patent is narrower in scope than claim 1 of the current invention, encompassing all of the subject matter recited in claim 1 of the current invention. Therefore, any reference meeting the requirements set forth in claim 1 of the US Patent would also meet the limitations set forth in claim 1 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791